Case 8:20-cv-00775-JDW-AAS Document 26 Filed 07/29/21 Page 1 of 6 PageID 977




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

TOMMY SANSOM,

          Plaintiff,
v.                                                              Case No: 8:20-cv-775-T-27AAS

ANDREW SAUL, Commissioner,
Social Security Administration,

      Defendant.
___________________________________/

                                            ORDER
          BEFORE THE COURT is the Report and Recommendation of the Magistrate Judge (Dkt.

24), recommending that the decision of the Commissioner denying Plaintiff’s claim for disability

insurance benefits and supplemental security income be affirmed. Plaintiff filed an objection to

the Report and Recommendation, to which the Commissioner did not respond. (Dkt. 25). After a

review of the findings to which no objection has been made for plain error and a de novo review

of the legal conclusions, I agree with the Magistrate Judge that the Administrative Law Judge

(“ALJ”) applied the correct legal standards and his decision is supported by substantial evidence.

Accordingly, the objections are overruled, the Report and Recommendation (Dkt. 24) is adopted,

and the Commissioner’s decision is affirmed.

     I.       PLAINTIFF’S OBJECTIONS

          Plaintiff does not object to specific findings or conclusions in the Report and

Recommendation. (Dkt. 25 at 1). Rather, Plaintiff makes a general objection that “[s]ubstantial

evidence does not support the [ALJ’s] finding that Plaintiff did not meet the requirements of

Listing 12.05B.” (Id.).




                                                1
Case 8:20-cv-00775-JDW-AAS Document 26 Filed 07/29/21 Page 2 of 6 PageID 978




   II.       STANDARD

          A district court may accept, reject, or modify a magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1). In the absence of specific objections, factual findings are

reviewed for plain error. Id. at § 636(b)(1)(C); Dupree v. Warden, 715 F.3d 1295, 1300-01 (11th

Cir. 2013). Legal conclusions are reviewed de novo, even in the absence of an objection. See

LeCroy v. McNeil, 397 F. App’x 554, 556 (11th Cir. 2010) (per curium) (citing United States v.

Warren, 687 F.2d 347, 348 (11th Cir. 1982) (per curium)); Cooper-Houston v. Southern Ry. Co.,

37 F.3d 603, 604 (11th Cir. 1994).

          The ALJ’s decision is reviewed to determine whether the correct legal standards were

applied, Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997) (per curiam), and if the decision

as a whole is supported by substantial evidence, Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir.

2005) (citation omitted). Substantial evidence is “more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal quotation marks and citations

omitted). The court “may not decide the facts anew, reweigh the evidence, or substitute [its]

judgment for that of the [Commissioner].” Id. (internal quotation marks and citations omitted).

Legal conclusions of the ALJ, however, are reviewed de novo. Ingram v. Comm’r of Soc. Sec., 496

F.3d 1253, 1260 (11th Cir. 2007).

   III.      DISCUSSION

          “The burden is primarily on the claimant to prove that he is disabled, and therefore entitled

to receive Social Security disability benefits.” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir.

2001). A five-step, sequential evaluation process is used to determine whether a claimant is

disabled. Winschel, 631 F.3d at 1178 (citing Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir.



                                                   2
Case 8:20-cv-00775-JDW-AAS Document 26 Filed 07/29/21 Page 3 of 6 PageID 979




2004)). The first three steps evaluate whether (1) the claimant is currently engaged in substantial

gainful activity, (2) the claimant has a severe impairment or combination of impairments, and (3)

the impairment meets or equals the severity of the specified impairments in the Listing of

Impairments. Id. The fourth step determines whether, based on the claimant’s residual functional

capacity (“RFC”) assessment, he can perform any of his past relevant work despite the limitations

caused by his impairments. Id. At the fourth step, the ALJ considers “all the relevant medical and

other evidence” in the record to determine the claimant’s RFC. Phillips, 357 F.3d at 1238 (quoting

20 C.F.R. § 404.1520(e)). The final step evaluates whether there are significant numbers of jobs

in the national economy the claimant can perform, considering his RFC, age, education, and work

experience. Winschel, 631 F.3d at 1178.

       The ALJ found, as to steps one and two, that Plaintiff had not been engaged in substantial

gainful activity since May 15, 2016 and had several impairments, including “depression, anxiety,

schizophrenia, and learning disorder (mild mental retardation (currently described as intellectual

disorder) per consultative psychological examiner at Exhibit 1F.” (Decision, Dkt. 16-2 at 18-19).

At step three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that meet or medically equal one of the listed impairments in 20 C.F.R. Part 404,

Subpt. P, App. 1. (Id. at 19). The ALJ further concluded at step four that Plaintiff had no past

relevant work and that he

       has residual functional capacity to perform a full range of work at all exertional
       levels, with the following nonexertional limitations: [Plaintiff] is limited to jobs
       that can be learned in 30 days by on-the-job demonstration or repetition and that
       require only occasional decision making or exercise of judgment in connection with
       the job performance. He should have no work-related interaction with the public,
       but can have occasional interaction with coworkers and supervisors. [Plaintiff]
       should have jobs that are limited to working with things rather than people.

(Id. at 22, 25-27). Based on his age, education, work experience, RFC, and testimony of the



                                                3
Case 8:20-cv-00775-JDW-AAS Document 26 Filed 07/29/21 Page 4 of 6 PageID 980




vocational expert, the ALJ found Plaintiff not disabled. (Id. at 29-30).

       Plaintiff appealed the ALJ’s decision on two grounds: (1) “Whether Substantial Evidence

Supports The Administrative Law Judge’s Finding That Plaintiff Did Not Meet Listing 12.05(B)”

and (2) “Whether The ALJ Erred In Citing Jobs That Exceed Plaintiff’s Capabilities And In Failing

To Resolve Apparent Conflicts Between The VE’s Testimony And The DOT.” (Dkt. 22). The

Magistrate Judge disagreed and recommended, after a thorough review of the ALJ’s findings and

conclusions, that the decision of the ALJ be affirmed. (Dkt. 24).

       As noted, Plaintiff failed to pinpoint specific findings or conclusions in the Report and

Recommendation that he deems objectionable. See United States v. Schultz, 565 F.3d 1353, 1360

(11th Cir. 2009) (per curium) (“After a magistrate judge has issued a report and recommendation

under § 636(b)(1)(B), a party that wishes to preserve its objection must clearly advise the district

court and pinpoint the specific findings that the party disagrees with.”). Rather, he generally

objects that “[s]ubstantial evidence does not support the [ALJ’s] finding that Plaintiff did not meet

the requirements of Listing 12.05B.” (Dkt. 25 at 1). Indeed, his objection mirrors the exact

argument he raised in the Joint Memorandum and does not present a specific objection to a factual

finding in the Report. (Dkt. 22 at 25-31). As the Eleventh Circuit Court of Appeals has held,

“[p]arties filing objections to a magistrate’s report and recommendation must specifically identify

those findings objected to. Frivolous, conclusive, or general objections need not be considered by

the district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988) (citing Nettles v.

Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982)). Accordingly, because Plaintiff has not made

specific objections to the Report and Recommendation, factual findings are reviewed for plain

error and legal conclusions are reviewed de novo. Dupree, 715 F.3d at 1300-01; LeCroy, 397 F.

App’x at 556.



                                                 4
Case 8:20-cv-00775-JDW-AAS Document 26 Filed 07/29/21 Page 5 of 6 PageID 981




         The Magistrate Judge concluded that the ALJ properly considered the Global Assessment

of Functionality (GAF) scores and the other record evidence to support his decision, that the

medical records support the ALJ’s determination that Plaintiff had only moderate limitations in

mental adaptive functioning not marked or extreme limitations, and that substantial evidence

supports the ALJ’s conclusion that, despite Plaintiff’s low IQ score, he does not show the requisite

deficiencies in mental adaptive functioning to meet Listing 12.05B. (Dkt. 24). The ALJ’s decisions

on these points will be affirmed if the legal conclusions are correct and the decisions are supported

by substantial evidence. While determining whether substantial evidence supports the ALJ’s

conclusions, the ALJ’s factual findings are entitled to great deference. See Hunter v. Social Sec.

Admin., Comm’r, 808 F.3d 818, 822 (11th Cir. 2015).

         Upon review, the Magistrate Judge’s findings are fully supported by the record. As the

Magistrate Judge correctly determined, substantial evidence supports the ALJ’s determination that

Plaintiff did not meet Listing 12.05B. 1 Accordingly, after a review of the findings to which no

objection has been made for plain error and a de novo review of the legal conclusions, I agree with

the Magistrate Judge that the ALJ applied the correct legal standards and his decision is supported

by substantial evidence. Plaintiff’s objections, therefore, are overruled.




         1
            Indeed, the Magistrate Judge’s Report and Recommendation includes a thorough analysis regarding
Plaintiff’s objections to the ALJ’s determination that he did not meet Listing 12.05B. (Dkt. 24 at 9-12). That analysis
is adopted in this Order.


                                                          5
Case 8:20-cv-00775-JDW-AAS Document 26 Filed 07/29/21 Page 6 of 6 PageID 982




    IV.      CONCLUSION

          Plaintiff’s Objections are OVERRULED. The Report and Recommendation (Dkt. 24) is

APPROVED and ADOPTED for all purposes, including appellate review. The decision of the

Commissioner is AFFIRMED. The Clerk is directed to ENTER JUDGMENT in favor of

Defendant pursuant to 42 U.S.C. § 405(g), and to CLOSE the file.

          DONE AND ORDERED this 29th day of July, 2021.

                                           /s/ James D. Whittemore
                                           JAMES D. WHITTEMORE
                                           United States District Judge
Copies to: Counsel of Record




                                              6
